Citation Nr: 0210920	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  97-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative lumbar disk disease, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW), Muscle Group XII, with a history of a 
fracture of the right fibular head, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
GSW, right leg, Muscle Group XIII, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which confirmed and continued a 10 
percent evaluation for residuals of GSW, right leg, and a 10 
percent evaluation for chronic lumbosacral strain, 
degenerative disk disease, lumbosacral spine.  

During the pendency of the appeal, an April 1998 hearing 
officer decision found that an April 1986 rating decision 
involved clear and unmistakable error (CUE) by characterizing 
the veteran's right leg disability as residuals, GSW, right 
leg, evaluated as 10 percent disabling.  The April 1998 
decision recharacterized the veteran's disability as 
residuals of GSW, muscle group XII, with history of fracture 
of the right fibular head; and residuals of GSW, right leg, 
muscle group XIII.  The disabilities were evaluated as 20 
percent and 10 percent disabling, respectively, effective 
December 1985.  The decision also increased the evaluation 
for the veteran's low back disability to 40 percent, 
effective January 18, 1996.  The Board notes that the veteran 
has not contended that he is entitled to increased 
evaluations for residuals of his GSWs retroactive to December 
1985, or otherwise earlier than one year prior to the date of 
receipt of his April 1996 claim.  

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993). The veteran has not 
withdrawn his appeal with respect to the matter of the 
evaluation assignable for his low back disability.  This 
claim is therefore before the Board for review.

During this appeal, an RO decision in February 1999 granted 
the veteran's claim for a total (100 percent) compensation 
rating based on individual unemployability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence of record does not show 
that the veteran's lumbosacral strain with degenerative disk 
disease results in ankylosis of the lumbar spine or 
pronounced intervertebral disc syndrome with persistent 
neurologic symptoms such as demonstrable muscle spasm, absent 
ankle jerk, and with little intermittent relief.  

3.  The competent medical evidence of record does not show 
that the veteran's residuals of a GSW of the right lower 
extremity, with Muscle Group XII involvement and a history of 
a fracture of the right fibular head, are manifested by more 
than moderately severe muscle injury or any appreciable 
functional impairment of the right knee, to include 
limitation of motion or instability.

4.  The competent medical evidence of record does not show 
that the veteran's residuals of a GSW of the right lower 
extremity, with Muscle Group XIII involvement, are manifested 
by more than moderate muscle injury.

5.  The competent medical evidence of record shows that the 
veteran's GSW scars in the right knee and calf regions are 
tender to palpation. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for lumbosacral strain with degenerative lumbar disk 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a GSW of the right lower extremity 
with Muscle Group XII involvement and a history of a fracture 
of the right fibular head (other than scars), have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5312 (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

3.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a GSW of the right lower extremity 
with Muscle Group XIII involvement (other than a scar) have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5313 (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

4.  The schedular criteria for a separate 10 percent 
evaluation for tender scars, residual of a GSW to Muscle 
Group XII, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.115, Diagnostic Code 7804 (2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

5.  The schedular criteria for a separate 10 percent 
evaluation for a tender scar, residual of a GSW of Muscle 
Group XIII, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.115, Diagnostic Code 7804 (2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran maintains, in substance, that the current 
evaluations assigned for his service-connected low back 
disability and residuals of GSWs do not adequately reflect 
the severity of those disabilities.  The veteran's specific 
contentions, as reflected in medical reports and the 
transcript of his personal hearing, will be set forth below. 

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for increased 
evaluations for the claimed disabilities by April 1998 and 
February 1999 supplemental statements of the case (SSOCs).  
VA provided the veteran the occasion to testify in person at 
the RO.  

Further, VA has obtained all indicated VA treatment records.  
There is no indication that additional VA or private medical 
records exist that could be obtained.  The veteran testified 
in July 1997 that the Social Security Administration (SSA) 
had denied a claim based on his low back disability and GSWs.  
He did not indicate that the SSA had received or obtained any 
medical records other than those already generated and 
obtained by VA.  Indeed, the veteran also testified that he 
received all his treatment at VA.  

The Board notes that the most recent VA examination was 
conducted in October 1998, and that the most recent VA 
treatment records were dated in 1997.  Nevertheless, the 
Board finds that additional evidentiary development of this 
claim is not necessary.  The October 1998 VA examination is 
detailed and thorough regarding the veteran's GSWs.  The 
Board finds it significant that since that time, the veteran 
has made no indications that his disabilities have increased 
in severity.  Although the veteran and his representative 
were informed during his July 1997 hearing that he should 
submit copies of future treatment reports, or notify the RO 
of their existence, he has not reported any medical treatment 
after 1997.  Arguments submitted to VA on the veteran's 
behalf by his representative, in December 2001 and April 
2002, are also silent for any indication of VA treatment 
since 1997, or that his disabilities have increased in 
severity since the date of the most recent VA medical 
evidence.  In light of this absence of any indication by the 
veteran or his representative that additional treatment 
records exist, or that recent increases in severity have 
occurred, not reflected by evidence currently in the record, 
the Board concludes that the record currently before it is 
adequate for a proper adjudication of the claim.  

Regarding the duty to notify, communications from the RO to 
the veteran kept him apprised of what he must show to prevail 
in his claims and of what evidence the RO has received.  The 
communications have provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See Generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  No further assistance to the 
veteran is required .  38 U.S.C.A §§  5102, 5103. 

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Board specifically finds that VA has met 
or exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  VA has obtained all pertinent 
records regarding the issues on appeal and the veteran has 
been effectively notified of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  There is no indication that there is any 
existing evidence that could shed further light on this 
question.  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the claim.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  

Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran's service medical records indicate that on July 
9, 1968, he was hit by enemy small arms fire in Vietnam.  On 
July 11, 1968, the veteran was diagnosed with wound, 
penetrating, right lower extremity with superficial peroneal 
nerve injury, no artery involvement; and fracture, head, 
right fibula, no artery or nerve involvement.  On July 15, 
1968, the veteran's wounds of the right calf and right thigh 
were surgically closed.  The diagnosis was GSW right calf and 
thigh, fracture right fibular head.  The veteran was 
evacuated to the continental United States, where he was 
hospitalized until September 10, 1968.

On VA examination in January 1986, the veteran limped because 
of right leg pain.  Sensation was noted to be decreased over 
the right knee, leg, ankle and foot laterally.  Girth of the 
right thigh was one inch smaller than the left.  Girth of the 
right knee was 1/2 inch smaller than the left.  There was one 
scar of the right knee anteriorly and inferiorly, that was 
the entry wound of the bullet.  There was another scar of the 
right popliteal space with adherence of the scar to the 
underlying tissues that was the exit wound.  Right McMurray's 
test resulted in pain and there was tenderness to palpation 
over the right knee.  Radiographic examination showed small 
extosis off the proximal fibula and calcifications in the 
soft tissue.  

VA outpatient treatment records dated during the appeal 
period have been associated with the claims file.  In 
essence, they show ongoing complaints of low back pain, and 
right knee weakness and pain.  The veteran took "back 
classes" in occupational therapy and also underwent a TENS 
unit trial in 1997, that he said helped at times.

The report of an outpatient neurologic consult conducted in 
February 1996 indicates that after the veteran fell, pain was 
immediately felt in the low back.  About one week later, he 
noticed that the pain was in the back of the right thigh, 
across the front of the right knee to the back of the calf.  
The pain had decreased in severity over the past weeks.  
There was no tingling or numbness.  The veteran denied bowel 
or bladder incontinence.  He stated that he had been doing 
his knee exercises and had been playing too much softball 
which he felt was responsible for his right knee problems.  
On physical examination, there was mild atrophy over the 
right calf and low back pain on extension and femoral 
stretch.  The assessment was low back pain and the veteran 
was referred for physical therapy and occupational training 
(back school). 

A noted dated in 1996 provides that the veteran complained of 
knee pain for three years, with give way (especially on 
stairs) and decreased sensation.  He also complained of pain 
in the back of six moths duration, with some pain in the back 
of the legs.  On examination, the veteran's right knee 
ligaments were stable, with no effusions and positive heel-
toe walk.  The veteran's spine was positive for tenderness 
over the right paraspinal muscles with spasm and decreased 
sensitivity to light touch on the lateral right lower 
extension.  The assessment was degenerative disc disease of 
the lumbar spine.  

In December 1996, the veteran was provided the impression of 
degenerative joint disease, herniated nucleus pulposus 
exacerbated L3-4.  He was assessed with low back pain and 
right knee pain in December 1996.  

The veteran was provided an outpatient neurologic consult in 
April 1997, during which he made complaints of low back pain, 
progressively worse over the prior six months.  The pain 
radiated to the buttocks, thighs and knees, left greater than 
right.  It increased with prolonged sitting and decreased 
with changing position.  The veteran reported no tingling, 
numbness or weakness in the legs or feet.  There  was 
decreased sensation, right L2 and L5 distribution and atrophy 
of the right calf and thigh.  The assessment was low back 
pain with radiculopathy, L3 spondylosis, anterolisthesis L3 
on L4, right facet joint synovial cyst at L3-4 compressing 
the right side of the sac and foraminal stenosis L3-4.  

The veteran underwent a neurology consult in August 1997 
during which he reported having low back pain with much less 
radicular pain.  On sensory examination, light touch was 
decreased on the lateral aspect of the right calf and foot 
but not on the sole or medial of the foot.  The veteran's 
spine was non-tender.  

The report of a June 1996 VA examination provides that the 
veteran's claims file was not present, but his VA medical 
records were available and reviewed.  The veteran's recurrent 
symptoms were constant low back pain, aggravated by driving, 
with the pain extending onto the left buttock and diffusely 
through the left lower extremity to the dorsum of his foot.  
He had diffuse pain in his right lower extremity down to the 
knee level.  He denied any numbness except distal to the GSW 
in his right lower extremity.  The scars from his GSW to the 
right lower extremity were, by the veteran's description, 
painful and sensitive to pressure.  He said that his right 
knee stiffened while driving and tended to give way.  He had 
not noted any swelling and described occasional popping.  

On physical examination, there was no list, scoliosis or 
muscular tenderness in the back.  He could perform only a 
semi-squat, citing discomfort in his knees.  Forward flexion 
was to 60 degrees and painful and at that point, his 
fingertips were at knee level.  Extension was to 35 degrees, 
flexion was to 20 degrees bilaterally and painful, rotation 
was to 20 degrees bilaterally and painful on the left.  
Reflexes were symmetrical in the lower extremities.  
Voluntary muscle testing revealed no evidence of segmental 
weakness and pin wheel was perceived as dull around the right 
in the L5 and S1 dermatomes.  Sitting, straight-leg raising 
on either side produced complaints of low back pain at 45 
degrees of knee flexion with negative Braggard's addition.  

The veteran's knees extended to zero degrees, and voluntary 
knee flexion was limited to 90 degrees on the right and 100 
degrees on the left.  When the veteran was distracted by 
performance of McMurray's testing, each knee flexed to 140 
degrees.  There was no ligamentous instability or laxity.  
McMurray's test was negative bilaterally.  There was a small 
entry wound just lateral to the right tibial tubercle and 
exit scars in the popliteal space and the right posterior 
thigh.  The thigh scar was not unusually sensitive to 
palpation.  The scars anterior and posterior to his knee were 
sensitive to tough.  At one area in the popliteal scar, a 
point area of tenderness was noted which might be consistent 
with a neuroma.  Lower extremity circumferences were 
(right/left): lower thigh 47.5/52 cm, and calf 44/43.5 cm.  
Chondromalacia thrust testing was positive on the left, 
negative on the right.  

The pertinent impression was status-post GSW from hostile 
action, right lower extremity; and chronic lumbosacral 
strain.  

The report of a December 1996 VA orthopedic examination 
indicates that the veteran's claims file was reviewed.  The 
examiner set forth a review of the pertinent history.  The 
veteran described constant low back pain extending down his 
right lower extremity, and said that coughing and sneezing 
did not influence his symptoms.  He had no problems with 
bowel or bladder control.  He did not wear a brace and his 
problems were exacerbated by driving.  He also reported that 
he could not sit with his right knee flexed due to 
discomfort, and said that the right knee collapsed 
occasionally.  He reported occasional swelling in the right 
calf and said that on occasion his right knee popped and 
caught.  He said that he did not wear a knee brace or a back 
brace and used Naprosyn and Flexeril.  The veteran said that 
he was engaged in the full-time care of his mother and had 
not worked since July 1, 1993.  (As noted in the introduction 
to this decision, the veteran is in receipt of a total 
compensation rating based on individual unemployability.)

On physical examination, the veteran's back flexed to 70 
degrees, with low back pain.  Extension was to 35 degrees, 
flexion was to 30 degrees bilaterally, with pain at the 
lumbosacral junction while performing the maneuver, and 
rotation was to 20 degrees bilaterally.  No list or scoliosis 
was present.  Pressure in the left sciatic notch produced 
complaints of discomfort extending into the sacrum.  Reflexes 
were symmetrical in the lower extremities.  Pinwheel was 
perceived as duller on the right, and voluntary muscle 
testing reveled relative weakness of the right iliopsoas, 
extensor hallucis longus and ankle invertor on the right as 
compared to the left.  The examiner commented that at the 
time of his or her previous examination of the veteran, in 
June 1996, such testing revealed no evidence of segmental 
weakness.  Sitting straight leg raising was negative 
bilaterally.  With Bragard's addition on the right, the 
veteran reported pain in the right knee.  

Examination of the right lower extremity revealed a well-
healed entrance wound on the anterolateral aspect of the 
right knee.  Scars from surgical debridement of exit wounds 
in the popliteal and posterolateral right thigh were present.  
There was tenderness in the popliteal scar suggestive of 
neuroma, and numbness of the lateral right calf.  There was 
hypalgesia from the lateral aspect of the right knee, 
extending down to and including the dorsum of the right foot.  
Voluntary knee extension on the right was to zero degrees, 
and flexion was to 15 degrees.  It was noted that when the 
veteran was distracted during McMurray's testing, both knees 
flexed readily to 140 degrees.  Ligaments and capsule were 
stable in the right knee, there was no effusion, and 
chondromalacia patellae thrust testing was negative.  Lower 
extremity circumference (right over left) was lower thigh 
45/47 cm and calf 44/45 cm.  

The diagnosis was degenerative lumbar disc disease, and 
status post GSW of the right lower extremity from hostile 
action.  

The veteran testified in July 1997 at the RO.  He reported 
that he had back pain across the belt line, that radiated 
down the left leg.  In the past, it had radiated down the 
right leg.  The amount of leg pain was dependent upon his 
activities.  He said that the pain was sharp and 
excruciating.  It had only begun in the left leg a few weeks 
earlier.  A back ache was constant, and sometimes there was a 
quite sharp pain that could be brought on by physical 
activity such as twisting.  He said that sitting or standing 
for too long could result in the sharp pain.  He said that he 
did not have spasms very often, but was unable to bend 
without difficulty.  

The veteran further testified in July 1997 that the missile 
that hit him in Vietnam entered on the anterior side just 
below the right knee, fractured the fibula on the lateral 
side, exited the back of the calf and entered and exited the 
back of the right thigh.  He was sitting as a helicopter door 
gunner at the time.  He described a single scar on the right 
thigh, which he said he thought was where the missile sliced 
him (as opposed to a surgical scar laying open the trajectory 
of the missile) but he did not see the hit and was not sure.  
He said that his right knee sometimes collapsed, and was very 
painful to the point that he sometimes used ice.  The veteran 
reported occasional cramps of the right calf muscles, usually 
during sleep that sometimes woke him up.  He reported that 
his right thigh was smaller in circumference than his left 
thigh.  He noted that he had been told he had arthritis in 
the area of the fracture.  He stated that he had noticed that 
he limped, that occurred when the leg became tired, 
especially during driving.  He testified that he received his 
medical treatment at the VA center in Prescott, except for 
some tests at other VA centers.  The veteran testified that 
he used naproxen for pain, as well as muscle relaxers.  He 
had Tylenol with codeine that he was to use only if 
absolutely necessary.  He said that he had been told that 
back surgery might be necessary.

The veteran stated that he had not worked since July 1993, 
when he had been driving route sales, in town as opposed to 
long-haul.  He did the loading and unloading of the truck 
himself.  At his last job, the heaviest weight he had to lift 
was 65 pounds.  He said that he did not think he could lift 
that weight now.  His only job his whole life had been a 
truck driver.  The veteran said that he did not really have a 
comfortable position during the day and could not even sleep 
on his stomach anymore.  He said that he had been denied SSA 
disability benefits.  On his application, he had only 
indicated his back and leg disabilities.  

The veteran was provided a VA general medical examination in 
October 1998.  The report sets forth a review of the 
veteran's history as based on his medical records.  
Currently, the veteran reported that it was painful for him 
to walk more than 100 yards or to drive for short periods of 
time.  He did no lifting because he was advised by doctors to 
lift no more than 10 pounds.  He did not crawl, bend, stoop 
or squat.  He took non-steroidal anti-inflammatory agents.

On physical examination, the veteran had well-healed scars, 
one on the right lateral posterior thigh that was 17 cm long 
with some separation and a second scar 8 cm long in the right 
popliteal space, that was tender with some loss of soft 
tissue beneath it, as well as some separation and adhesion.  
There was a scar under the right patella that was the entry 
wound.  It was about 4-5 cm long and not tender.  The 
circumference of the right thigh six inches above the 
superior aspect of the patella was 55 cm, left was 59 cm.  
Circumference of the right calf six inches below the inferior 
surface of the patella was 43 cm on the right  and 45 cm on 
the left.  The veteran was very muscular in the thigh and 
calf bilaterally.  

The right knee showed no heat, effusion or enlargement.  
There was some tenderness over the right fibular head.  The 
popliteal space was tender.  There was no laxity, either 
medially or laterally.  There were negative Lachman, McMurray 
and Drawer signs bilaterally.  Range of motion was zero to 
125 degrees bilaterally.  

The veteran's low back showed possible slight loss of 
lordosis, and there was no scoliosis.  Paraspinal musculature 
was normal, straight leg raising signs were positive at 10 
degrees bilaterally.  Flexion was to 70 degrees, extension 
was to 20 degrees, lateral bending was to about 20 degrees, 
and lateral rotation was to 25 degrees.  The ranges of motion 
were not tender and did not seem to produce any pain.  There 
was no specific tenderness over the lumbosacral spine.  

There was an area of hypesthesia just below the lateral 
aspect of the right knee at the right fibular head that 
measured about 8 cm wide and extended down to and included 
the dorsal lateral surface of the right foot but did not 
include the medial aspect.  

The final impression was GSW to the right knee with fracture 
of the right fibular head, without evidence of degenerative 
joint disease of the right knee, the right knee examination 
was normal; multiple scars on the right knee and right 
posterolateral thigh with some tenderness but in general no 
significant loss of soft tissue or muscle and no evidence of 
weakness in the right lower extremity; chronic low back pain 
secondary to degenerative disc disease, with significant 
spinal stenosis; and area of hypesthesia on the right lateral 
leg and foot from GSW in 1969.

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Regarding musculoskeletal disabilities, the Board observes 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).

Low Back

The maximum rating for limitation of motion of the lumbar 
spine (severe) and lumbosacral strain (severe) is 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  In addition, 
a 50 percent evaluation is warranted by unfavorable ankylosis 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2001). 

The veteran's low back strain with degenerative disc disease 
is currently rated 40 percent and is also evaluated under 38 
C.F.R. § 4.71a, Code 5293.  Under this code, an 
intervertebral disc syndrome is rated 40 percent when severe, 
with recurring attacks and intermittent relief; and it is 
rated 60 percent when pronounced, with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an increased evaluation for the veteran's lumbosacral 
strain with degenerative disk disease.  First, the Board 
notes that the record is negative for any medical evidence of 
ankylosis or immobility of the lumbar spine.  Thus, an 
evaluation in excess of 40 percent is not warranted under 
Diagnostic Code 5289.

Turning to the criteria for a 60 percent evaluation under 
Diagnostic Code 5293, the Board recognizes that the veteran 
does have neurologic symptoms as a result of his service-
connected low back disability.  However, the current 40 
percent evaluation contemplates severe symptoms and 
functional impairment.  The Board concludes that the veteran 
does not have symptoms warranting a 60 percent evaluation 
under Diagnostic Code 5293.  

First, the record is negative for any indication that the 
veteran has persistent muscle spasms.  While an outpatient 
treatment note dated in 1996 indicates that the veteran had 
spasm, in July 1997 the veteran testified that he did not 
often have the symptom of spasms.  The Board notes that lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Thus the 
veteran's testimony on this point is entitled to some 
probative weight..

In addition, the Board finds it probative that the remaining 
VA examinations reports and outpatient treatment notes are 
negative for complaints, findings or symptoms of recurrent 
muscle spasms.  The record, including examination reports and 
outpatient treatment notes, is also negative for an absent 
ankle jerk.    

The record also fails to show that the veteran has pronounced 
symptomatology with little intermittent relief.  During his 
July 1997 hearing, he testified that while his back always 
ached, the pain that radiated into his legs depended on 
activity and sharp pain was brought on by twisting or sitting 
or standing for too long.  While the veteran underwent a TENS 
unit trial, the record shows that he takes NSAIDS for pain, 
and only rarely uses Tylenol with codeine.  Although the 
veteran has testified that back surgery might be necessary, 
there is no indication that such treatment has been 
performed.  In any event, while the veteran does have severe 
symptoms, to include pain due to his low back disability, the 
overall clinical evidence of record does not show that he is 
without some intermittent relief from that pain.

Finally, the Board finds that there is no evidence that 
higher than a 40 percent evaluation or additional 
compensation for the veteran's low back disability is 
warranted under sections 4.40 and 4.45 for functional loss, 
assessed on the basis of increased limitation of motion, 
pursuant to the guidelines set forth in Deluca.  The Board 
notes that consideration of a higher evaluation under 38 
C.F.R. §§ 4.40 or 4.45 is not warranted where the highest 
schedular evaluation is in effect.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Thus, a rating in excess of 40 
percent is not warranted under the range of motion code 
(5292) for the lumbar spine.  To the extent that 38 C.F.R. §§ 
4.40 or 4.45 is still applicable to Code 5293 with a 40 
percent rating already in effect, there is no objective 
evidence to show that pain, flare-ups of pain, weakness, 
fatigue, or incoordination results in any additional 
functional impairment to a degree that would support a 
finding of more than severe intervertebral disc syndrome. 




Residuals of Gunshot Wounds of the Right Lower Extremity

The Board notes that the portions of the VA Rating Schedule 
that address muscle injuries, as well as the provisions of 38 
C.F.R. §§ 4.55, 4.56 (which relate to evaluation of muscle 
injuries), were revised during the pendency of this appeal.  
62 Fed. Reg. 30235 (June 3, 1997) (effective July 3, 1997).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, regulations cannot be applied prior to their 
effective date.  See VAOGCPREC 3-2000.

The defined purpose of the changes regarding the evaluation 
of muscle injuries was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that these were not 
intended as substantive changes.  See 62 Fed. Reg. 30235-
30237.  The Court of Appeals for Veterans Claims (Court) has 
recognized that the changes made to 38 C.F.R. § 4.56 were not 
substantive and thus neither version is more favorable to a 
veteran's claim.  See Heuer v. Brown, 7 Vet. App. 379 (1995).

A review of the pertinent regulations, specifically 38 C.F.R. 
§ 4.73, Diagnostic Codes 5312 and 5213, reveals no changes in 
the evaluations granted for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).

Diagnostic Code 5312 pertains to injury to muscle group XII.  
Muscle group XII encompasses the anterior muscles of the leg, 
which function in dorsiflexion, extension of the toes, and 
stabilization of the arch.  Under Diagnostic Code 5312, a 20 
percent disability rating is assigned when the disability 
from injury to muscle group XII is moderately severe.  A 
maximum schedular evaluation of 30 percent is in order when 
the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 
5312 (2001); 38 C.F.R. § 4.73, Diagnostic Code 5312.

Diagnostic Code 5313 pertains to injury to muscle group XIII.  
Muscle group XIII encompasses the posterior thigh group, 
which function in extension of the hip and flexion of the 
knee, outward and inward rotation of the flexed knee, and act 
with the rectus femoris and sartorius synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt over pulley action at the knee joint.  Under 
Diagnostic Code 5313, a 10 percent disability rating is 
assigned when the disability from injury to muscle group XIII 
is slight, a 20 percent disability is assigned when the 
disability is moderate, a 30 percent disability rating is 
assigned when the disability is moderately severe, and a 40 
percent disability rating is assigned if the disability is 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2001); 38 
C.F.R. § 4.73, Diagnostic Code 5313.

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(a).

Moderate disability of the muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.

A record of cardinal symptoms, such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
evidence of unemployability because of inability to keep up 
work requirements should be considered.

Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.

Objective findings may include a ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss 
of deep fasciae or muscle substance, or soft flabby muscles 
in wound area and abnormal swelling and hardening of muscles 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with decreased muscles of the non-major 
side indicate severe impairment of function.  38 C.F.R. § 
4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged.  Entitlement to a rating of 
severe grade is established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72.

The regulatory amendment effective July 3, 1997, also made 
changes to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
62 Fed. Reg. 30237-30240.  For instance, 38 C.F.R. § 4.72 was 
removed and the provisions contained in that regulation were 
incorporated into the provisions of 38 C.F.R. § 4.56.

The former provisions of 38 C.F.R. 4.55 provided that muscle 
injuries in the same anatomical region would not be combined, 
but instead the rating for the major group would be elevated 
from moderate to moderately severe or from moderately severe 
to severe according to the aggregate impairment of function 
of the extremity.  That regulation also provided that two or 
more muscles affecting the motion of a single joint could be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at the intermediate angle.  
Additionally, that regulation provided that muscle injury 
ratings would not be combined with peripheral nerve paralysis 
ratings.  38 C.F.R. § 4.55.

The new provisions of 38 C.F.R. § 4.55, in pertinent part, 
provide that a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  For 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318).  For muscle group injuries in different 
anatomical regions, which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25.  
38 C.F.R. § 4.55.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.

A history consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.

Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests; (D) Visible 
or measurable atrophy; (E) Adaptive contraction of an 
opposing group of muscles; (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle; and, (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56(d)(4).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an increased evaluation for the residuals of either GSW, 
based on injuries to the relevant muscle groups.  Regarding 
the original injury to muscle group XII, the veteran's 
service medical records do not indicate that the original 
injury resulted in extensive debridement, prolonged 
infection, or sloughing of soft parts, or intermuscular 
binding and cicatrization.

Post-service medical records are negative for palpation 
showing moderate or extensive loss of deep fasciae or muscle 
substance, or soft flabby muscles in the wound area and 
abnormal swelling and hardening of muscles in contraction.  
In fact, on examination in October 1998, the veteran was 
noted to be very muscular in the thigh and calf bilaterally.  
Severe impairment of function compared to the left muscle 
group XII has not been shown.  There is no X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
Nor is there evidence of adhesion of a scar to one of the 
long bones, epithelial filling over the bone rather than true 
skin covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, adaptive contraction of 
an opposing group of muscles, atrophy of muscle groups not in 
the track of the missile, or induration or atrophy of an 
entire muscle following simple piercing by a projectile. 

Regarding the original injury to muscle group XIII, the 
veteran's service medical records do not indicate that the 
original injury was resulted in prolonged infection, 
sloughing of the soft parts, or intermuscular scarring.

Post-service medical records are negative for evidence of 
palpation showing loss of deep fascia, moderate loss of 
muscle substance, or normal firm resistance of muscles 
compared to a sound side.  Although the veteran has some 
atrophy, positive evidence of moderately severe loss of 
strength and endurance compared with the left muscle group 
XIII has not been shown.  38 C.F.R. § 4.56(c).  Again, on 
examination in October 1998 the veteran was noted to be very 
muscular in the thigh and calf bilaterally.

As to functional impairment of the right knee, a rating in 
excess of 20 percent is warranted for motion of the knee if 
flexion was limited to 15 degrees or extension was limited to 
20 degrees, or if there was severe instability, subluxation 
or other impairment of the knee.  See 38 C.F.R. § 4.71a, 
Codes 5257, 5260, 5261.  However, the clinical evaluations 
from 1996 to 1998 indicate that the veteran had essentially 
normal range of motion of the knee, when the entire 
examination reports were considered, and there is no 
indication of arthritis of more than moderate subluxation, 
instability or other impairment of the knee.  

The Board further finds that there is no evidence that 
additional compensation is warranted for the residuals of 
either of the veteran's GSWs under sections 4.40 and 4.45 for 
functional loss, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca.  Despite the veteran's competent complaints of pain, 
Falzone, supra, VA examination reports dated in June and 
December 1996 show that the veteran's right knee had flexion 
to 140 degrees when the veteran was distracted, with no 
indication of pain.  Outpatient treatment reports are 
negative for any indication of objective loss of right knee 
motion, due to pain.  Thus, the Board concludes that the 
veteran's complaints of pain are properly contemplated by the 
20 percent and 10 percent evaluations in effect pursuant to 
Diagnostic Codes 5312 and 5313.

Scars

Generally, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited. 
38 C.F.R. § 4.14 (2001).  The Court has held that a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  

The Board finds that the veteran's service-connected tender 
GSW scars may be evaluated separately pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2001).  An assignment of a 10 
percent evaluation is in order when a superficial scar is 
tender and painful on objective demonstration.  Diagnostic 
Code 7804.  The veteran reported in June 1996 that the scars 
for each muscle group disability were tender and sensitive to 
pressure.  The report of the October 1998 VA examination 
provides objective support for the veteran's contentions: the 
veteran was noted to have multiple scars on the right knee 
and right posterior thigh with tenderness to palpation.  The 
Board finds that the tenderness of the GSW scars warrant 
separate 10 percent ratings in the two anatomical regions 
(calf and knee) in question.

Extraschedular Evaluations

The April 1998 decision by the VA hearing officer considered 
entitlement to compensation under 38 C.F.R. § 3.321(b) for 
each claimed disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321(b)(1) (2001).  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria to his 
disabilities.  He has not shown that his service-connected 
disabilities have required frequent periods of 
hospitalization.  Nor is there documentary evidence in the 
claims file that the he has been economically harmed beyond 
the degrees of disability anticipated by the current 
evaluations.  The veteran's service-connected low back 
disability and GSWs have not been shown to be exceptional in 
nature or to cause a marked interference with employment so 
as to render impractical the application of the regular 
schedular standards.  Id.  The Board again parenthetically 
notes that the veteran is in receipt of a total (100 percent) 
compensation rating based on individual unemployability.  In 
any event, as there is no objective evidence showing that the 
veteran's service-connected low back or gunshot wound 
disabilities have had, by themselves, a substantial impact 
upon his occupational abilities that is not otherwise 
accounted for by application of the rating schedule, a 
referral for an extraschedular evaluation is not warranted.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative lumbar disk disease is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of GSW, muscle group XII, with history of fracture 
of the right fibular head, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of GSW, right leg, muscle group XIII, is denied.

A separate 10 percent evaluation for tender scars, residual 
to GSW, muscle group XII, with history of fracture of the 
right fibular head, is granted, subject to the applicable 
laws and regulations governing the award of monetary 
benefits.

A separate 10 percent evaluation for a tender scar, residual 
to GSW, right leg, muscle group XIII, is granted, subject to 
the applicable laws and regulations governing the award of 
monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

